Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-22-00331-CV

IN RE Joe Wayne SUTHERLAND, Rodney Matocha and Tammye Duckworth as Independent
Co-Executors of the Estate of Hilbur A. Mason and as Independent Co-Administrators with Will
                          Annexed of the Estate of Beatrice J. Mason

                                             Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: August 31, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 2, 2022, relators filed a petition for writ of mandamus. Relators also filed a motion

for stay of the underlying proceedings pending final resolution of the petition for writ of

mandamus, which this court granted on June 14, 2022. After considering the petition, real party in

interest’s response, relators’ reply, and the record, this court concludes relators are not entitled to

the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P.

52.8(a). The stay imposed on June 14, 2022 is lifted.

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 20-01-00010-CVK, styled John L. Haverland vs. Hilbur A. Mason and HM
Ranch Partnership, pending in the 218th Judicial District Court, Karnes County, Texas, the Honorable Russell Wilson
presiding.